Exhibit 10.37

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT, dated as of the 27th day of April, 2009
(this “Agreement”), is made by JACKSON HEWITT TAX SERVICE INC., a Delaware
corporation (the “Parent”), and by each of the undersigned Subsidiaries of the
Parent and each other Subsidiary that, after the date hereof, executes an
instrument of accession hereto substantially in the form of Exhibit C (a
“Pledgor Accession”; the undersigned and such other Subsidiaries, collectively,
together with the Parent, the “Pledgors”), in favor of WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders party to the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”), for
the benefit of the Secured Parties (as hereinafter defined). Except as otherwise
provided herein, capitalized terms used herein without definition have the
meanings given to them in the Credit Agreement referred to below.

RECITALS

A. The Parent, the other Borrowers party thereto, the Lenders and the
Administrative Agent are parties to an Amended and Restated Credit Agreement,
dated as of October 6, 2006, as amended by the First Amendment to Amended and
Restated Credit Agreement, dated as of October 31, 2007, and as amended by the
Second Amendment to Amended and Restated Credit Agreement, dated as of the
May 21, 2008 (as amended, modified, restated or supplemented from time to time,
the “Credit Agreement”), providing for the availability of certain credit
facilities to the Borrowers upon the terms and subject to the conditions set
forth therein.

B. As a condition to the effectiveness of the Agreement for Third Amendment of
Amended and Restated Credit Agreement dated as of the date hereof (the
“Amendment Agreement”), each of the Parent and each Subsidiary that is a party
to this Agreement as of the date hereof has agreed to secure the payment in full
of their respective obligations under the Credit Agreement, the Guaranty
Agreement and the other Credit Documents to which it is a party. Additionally,
certain other Subsidiaries of the Parent may from time to time after the date
hereof enter into the Guaranty Agreement, pursuant to which such Subsidiaries
will guarantee to the Secured Parties the payment in full of the Obligations of
the Borrowers under the Credit Agreement and the other Credit Documents and
secure the payment in full of their respective obligations thereunder. The
Secured Parties are relying on this Agreement in their decision to enter into
the Amendment Agreement and to continue to extend credit to the Borrowers under
the Credit Agreement as amended thereby, and would not enter into the Amendment
Agreement without the execution and delivery of this Agreement by the Pledgors.

C. The Pledgors will obtain benefits as a result of the extension of credit to
the Borrowers under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desire to execute and deliver this Agreement.



--------------------------------------------------------------------------------

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Secured Parties to enter into the Amendment Agreement and to induce
the Lenders to extend credit to the Borrowers under the Credit Agreement as
amended thereby, each Pledgor hereby agrees as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. The following terms that are defined in the Uniform
Commercial Code (as hereinafter defined) are used in this Agreement as so
defined (and, in the event any such term is defined differently for purposes of
Article 9 of the Uniform Commercial Code than for any other purpose or purposes
of the Uniform Commercial Code, the Article 9 definition shall govern): Account,
As-Extracted Collateral, Chattel Paper, Commercial Tort Claim, Commodity
Account, Commodity Intermediary, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Record, Securities Account,
Securities Intermediary, Software, Supporting Obligations and Tangible Chattel
Paper. In addition, the following terms have the meanings set forth below:

“Collateral” has the meaning given to such term in Section 2.1.

“Collateral Accounts” has the meaning given to such term in Section 6.3.

“Contracts” means, collectively, all rights of each Pledgor under all leases,
contracts and agreements to which such Pledgor is now or hereafter a party,
including, without limitation, all rights, privileges and powers under Ownership
Agreements and Licenses, together with any and all extensions, modifications,
amendments and renewals of such leases, contracts and agreements and all rights
of such Pledgor to receive moneys due or to become due thereunder or pursuant
thereto and to amend, modify, terminate or exercise rights under such leases,
contracts and agreements.

“Copyright Collateral” means, collectively, all Copyrights and Copyright
Licenses to which any Pledgor is or hereafter becomes a party.

“Copyright License” means any written agreement now or hereafter in effect
granting any right to any third party under any Copyright now or hereafter owned
by any Pledgor or which any Pledgor otherwise has the right to license, or
granting any right to any Pledgor under any property of the type described in
the definition of Copyright herein now or hereafter owned by any third party,
and all rights of any Pledgor under any such agreement.

“Copyrights” means, collectively, all of each Pledgor’s copyrights, copyright
registrations and applications for copyright registration, whether under the
laws of the United States or any other country or jurisdiction, including all
recordings, supplemental registrations and derivative or collective work
registrations, and all renewals and extensions thereof, in each case whether now
owned or existing or hereafter acquired or arising.

 

2



--------------------------------------------------------------------------------

“Foreign Entity” shall mean, with respect to any Pledgor, any corporation,
partnership, limited liability company or other business entity (i) which is
organized under the laws of a jurisdiction other than a state of the United
States or the District of Columbia and (ii) of which securities or other
ownership interests representing more than 50% of the equity, more than 50% of
the ordinary voting power, more than 50% of the general partnership interests or
more than 50% of the limited liability company membership interests are, at the
time of any determination is being made, owned directly by the Pledgor.

“License” means any Copyright License, Patent License or Trademark License.

“Mobile Goods” means, collectively, all of each Pledgor’s motor vehicles,
tractors, trailers, aircraft, rolling stock and other like property, whether or
not the title thereto is governed by a certificate of title or ownership, in
each case whether now owned or existing or hereafter acquired.

“Ownership Agreement” means any partnership agreement, joint venture agreement,
limited liability company operating agreement, stockholders agreement or other
agreement creating, governing or evidencing any such capital stock or equity
interests and to which any Pledgor is now or hereafter becomes a party, as any
such agreement may be amended, modified, supplemented, restated or replaced from
time to time.

“Patent Collateral” means, collectively, all Patents and all Patent Licenses to
which any Pledgor is or hereafter becomes a party.

“Patent License” means any written agreement now or hereafter in effect granting
to any third party any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any Pledgor or which any Pledgor otherwise has
the right to license, is in existence, or granting to any Pledgor any right to
make, use or sell any invention on which property of the type described in the
definition of Patent herein, now or hereafter owned by any third party, is in
existence, and all rights of any Pledgor under any such agreement.

“Patents” means, collectively, all of each Pledgor’s letters patent, whether
under the laws of the United States or any other country or jurisdiction, all
recordings and registrations thereof and applications therefor, including,
without limitation, the inventions and improvements described therein, and all
reissues, continuations, divisions, renewals, extensions, substitutions and
continuations-in-part thereof, in each case whether now owned or existing or
hereafter acquired or arising.

“Permitted Hedge Agreement” means any Hedge Agreement that is required or
permitted by the Credit Agreement to be entered into by the Borrower.

“Pledged Interests” means, collectively, (i) all of the issued and outstanding
shares, interests or other equivalents of capital stock of each Person that is a
direct Subsidiary of any Pledgor as of the date hereof or that becomes a direct
Subsidiary of any Pledgor at any time after the date hereof, at any time now or
hereafter owned by any Pledgor, whether voting or

 

3



--------------------------------------------------------------------------------

non-voting and whether common or preferred; (ii) all partnership, joint venture,
limited liability company or other equity interests in each Person not a
corporation that is a direct Subsidiary of any Pledgor as of the date hereof or
that becomes a direct Subsidiary of any Pledgor at any time after the date
hereof, at any time now or hereafter owned by any Pledgor; (iii) all options,
warrants and other rights to acquire, and all securities convertible into, any
of the foregoing; (iv) all rights to receive interest, income, dividends,
distributions, returns of capital and other amounts (whether in cash,
securities, property, or a combination thereof), and all additional stock,
warrants, options, securities, interests and other property, from time to time
paid or payable or distributed or distributable in respect of any of the
foregoing (but subject to the provisions of Section 5.3), including, without
limitation, all rights of such Pledgor to receive amounts due and to become due
under or in respect of any Ownership Agreement or upon the termination thereof;
(v) all rights of access to the books and records of any such Person; and
(vi) all other rights, powers, privileges, interests, claims and other property
in any manner arising out of or relating to any of the foregoing, of whatever
kind or character (including any tangible or intangible property or interests
therein), and whether provided by contract or granted or available under
applicable law in connection therewith, including, without limitation, such
Person’s right to vote and to manage and administer the business of any such
Subsidiary pursuant to any applicable Ownership Agreement, in each case together
with all certificates, instruments and entries upon the books of financial
intermediaries at any time evidencing any of the foregoing.

“Proceeds” has the meaning given to such term in Section 2.1.

“Secured Obligations” has the meaning given to such term in Section 2.2.

“Secured Parties” means, collectively, the Lenders (including the Issuing Lender
and the Swingline Lender in their capacities as such, and including any Lender
or any Affiliate of any Lender in its capacity as a Hedge Party under any
Permitted Hedge Agreement) and the Administrative Agent.

“Trademark Collateral” means, collectively, all Trademarks and Trademark
Licenses to which any Pledgor is or hereafter becomes a party.

“Trademark License” means any written agreement now or hereafter in effect
granting any right to any third party under any Trademark now or hereafter owned
by any Pledgor or which any Pledgor otherwise has the right to license, or
granting any right to any Pledgor under any property of the type described in
the definition of Trademark herein now or hereafter owned by any third party,
and all rights of any Pledgor under any such agreement.

“Trademarks” means, collectively, all of each Pledgor’s trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source or business identifiers, designs and general
intangibles of a similar nature, whether under the laws of the United States or
any other country or jurisdiction, all recordings and registrations thereof and
applications therefor, all renewals, reissues and extensions thereof, all rights
corresponding thereto, and all goodwill associated therewith or symbolized
thereby, in each case whether now owned or existing or hereafter acquired or
arising.

 

4



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as the same may be
in effect from time to time in the State of New York; provided that if, by
reason of applicable law, the attachment, perfection or priority of any security
interest in any Collateral granted under this Agreement is governed by the
Uniform Commercial Code as in effect in another jurisdiction, then as to the
attachment, perfection or priority, as the case may be, of such security
interest, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction.

1.2 Other Terms; Construction. All terms in this Agreement that are not
capitalized shall, unless the context otherwise requires, have the meanings
provided by the Uniform Commercial Code to the extent the same are used or
defined therein.

ARTICLE II

CREATION OF SECURITY INTEREST

2.1 Pledge and Grant of Security Interest. Each Pledgor hereby pledges, assigns
and delivers to the Administrative Agent, for the ratable benefit of the Secured
Parties, and grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a Lien upon and security interest in, all of such Pledgor’s
right, title and interest in and to the following property and assets of such
Pledgor, in each case whether now owned or existing or hereafter acquired or
arising and wherever located (collectively, the “Collateral”):

 

  (i) all Accounts;

 

  (ii) all As-Extracted Collateral;

 

  (iii) all Chattel Paper;

 

  (iv) the Commercial Tort Claims (if any) set forth on Annex I hereto;

 

  (v) all Contracts;

 

  (vi) all Copyright Collateral;

 

  (vii) all Deposit Accounts;

 

  (viii) all Documents;

 

  (ix) all Equipment;

 

  (x) all Fixtures;

 

  (xi) all General Intangibles;

 

  (xii) all Goods;

 

  (xiii) all Instruments;

 

5



--------------------------------------------------------------------------------

  (xiv) all Inventory;

 

  (xv) all Investment Property;

 

  (xvi) all Letter-of-Credit Rights;

 

  (xvii) all Patent Collateral;

 

  (xviii) all Pledged Interests;

 

  (xix) all Software;

 

  (xx) all Supporting Obligations;

 

  (xxi) all Trademark Collateral;

 

  (xxii) all Money of such Pledgor, wherever held;

 

  (xxiii) to the extent not covered or not specifically excluded by clauses (i)
through (xxii) above, all of such Pledgor’s other personal property;

 

  (xxiv) all Records;

 

  (xxv) all accessions, additions, attachments, improvements, modifications and
upgrades to, replacements of and substitutions for any of the foregoing; and

 

  (xxvi) any and all proceeds, as defined in the Uniform Commercial Code,
products, rents, royalties and profits of or from any and all of the foregoing
and, to the extent not otherwise included in the foregoing, (w) all payments
under any insurance (whether or not the Administrative Agent is the loss payee
thereunder), indemnity, warranty or guaranty with respect to any of the
foregoing Collateral, (x) all payments in connection with any requisition,
condemnation, seizure or forfeiture with respect to any of the foregoing
Collateral, (y) all claims and rights (but not obligations) to recover for any
past, present or future infringement or dilution of or injury to any Copyright
Collateral, Patent Collateral or Trademark Collateral, and (z) all other amounts
from time to time paid or payable under or with respect to any of the foregoing
Collateral (collectively, “Proceeds”). For purposes of this Agreement, the term
“Proceeds” includes whatever is receivable or received when Collateral or
Proceeds are sold, exchanged, collected or otherwise disposed of, whether
voluntarily or involuntarily;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 2.1, in no event shall the security interest granted under this
Section 2.1 attach to (1) any Contract to which any Pledgor is a party or any of
its rights or interests thereunder if and for so long as the grant of such
security interest shall constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of any Pledgor
therein or (B) in a breach or termination pursuant to the terms of, or a default
under, any such Contract (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction

 

6



--------------------------------------------------------------------------------

or any other applicable law (including the Bankruptcy Code) or principles of
equity), provided that, upon the termination or lapse of any such of the
above-described conditions with respect to any such Contract, such Pledgor
shall, automatically and without the necessity of any further action on the part
of such Pledgor or any other Person, be deemed to have granted to the
Administrative Agent a security interest in and Lien upon all of such Pledgor’s
right, title and interest in and to such Contract and the same shall constitute
Collateral hereunder, all as if such restriction had never been effective; and
provided further that nothing in this clause (1) shall limit or restrict the
assignment or grant of a security interest by any Pledgor in any Proceeds of any
such Contract, (2) any of the outstanding equity or other ownership interests of
a Foreign Entity in excess of 65% of the voting power of all classes of equity
or other ownership interests of such Foreign Entity entitled to vote; and
(3) any applications for Trademarks filed in the United States Patent and
Trademark Office (the “PTO”) pursuant to 15 U.S.C. §1051 Section 1(b) unless and
until evidence of use of the mark in interstate commerce is submitted to the PTO
pursuant to 15 U.S.C. §1051 Section 1(c) or Section 1(d).

Notwithstanding the foregoing, the Administrative Agent may, in its sole
discretion, reject or refuse to accept for credit toward payment of the Secured
Obligations any Collateral that is an Account, Instrument, Chattel Paper, lease
or other obligation or property of any kind due or owing from or belonging to a
Sanctioned Person.

2.2 Security for Secured Obligations. This Agreement and the Collateral secure
the full and prompt payment, at any time and from time to time as and when due
(whether at the stated maturity, by acceleration or otherwise), of (a) in the
case of each of the Borrowers under the Credit Agreement, all Obligations of
such Borrower under the Credit Agreement and the other Credit Documents,
including, without limitation, all principal of and interest on the Loans, all
Reimbursement Obligations, all fees, expenses, indemnities and other amounts
payable by such Borrower under the Credit Agreement or any other Credit Document
(including interest accruing after the filing of a petition or commencement of a
case by or with respect to such Borrower seeking relief under any applicable
federal and state laws pertaining to bankruptcy, reorganization, arrangement,
moratorium, readjustment of debts, dissolution, liquidation or other debtor
relief, specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding), and all obligations of any
Borrower to any Hedge Party under any Permitted Hedge Agreement, and (b) in the
case of each other Pledgor, all of its liabilities and obligations as a
Guarantor (as defined in the Guaranty Agreement) in respect of the Obligations;
and in each case under (a) and (b) above, (i) all such liabilities and
obligations that, but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due, and (ii) all fees,
costs and expenses payable by the Pledgors under Section 8.1, in each case under
(a) and (b) above whether now existing or hereafter created or arising and
whether direct or indirect, absolute or contingent, due or to become due (the
liabilities and obligations of the Pledgors described in this Section 2.2,
collectively, the “Secured Obligations”).

 

7



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Pledgor represents and warrants as follows:

3.1 Ownership of Collateral. Each Pledgor owns, or has valid rights as a lessee
or licensee with respect to, all Collateral purported to be pledged by it
hereunder, free and clear of any Liens except for the Liens granted to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement, and except for other Permitted Liens. No security agreement,
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any government or public office, and
no Pledgor has filed or consented to the filing of any such statement or notice,
except (i) Uniform Commercial Code financing statements naming the
Administrative Agent as secured party, (ii) security instruments filed in the
U.S. Copyright Office or the U.S. Patent and Trademark Office naming the
Administrative Agent as secured party, (iii) filings with respect to which
termination statements and other necessary releases have been delivered to the
Administrative Agent for filing, and (iv) as may be otherwise permitted by the
Credit Agreement.

3.2 Security Interests; Filings. This Agreement, together with (i) the filing,
with respect to each Pledgor, of duly completed Uniform Commercial Code
financing statements naming such Pledgor as debtor, the Administrative Agent as
secured party, and describing the Collateral, in the jurisdictions set forth
with respect to such Pledgor on Annex A hereto, (ii) to the extent required by
applicable law, the filing, with respect to each relevant Pledgor, of duly
completed and executed assignments in the forms set forth as Exhibits A and B
with the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
appropriate, with regard to registered Copyright Collateral, Patent Collateral
and Trademark Collateral of such Pledgor, as the case may be, (iii) in the case
of uncertificated Pledged Interests consisting of capital stock, registration of
transfer thereof to the Administrative Agent on the issuer’s books or the
execution by the issuer of a control agreement satisfying the requirements of
Section 8-106 (or its successor provision) of the Uniform Commercial Code, and
(iv) the delivery to the Administrative Agent of all stock certificates and
Instruments included in the Collateral (and assuming continued possession
thereof by the Administrative Agent), creates, and at all times shall
constitute, a valid and perfected security interest in and Lien upon the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, to the extent a security interest therein can be perfected by such
filings or possession, as applicable, superior and prior to the rights of all
other Persons therein (except for Permitted Liens), and no other or additional
filings, registrations, recordings or actions are or shall be necessary or
appropriate in order to maintain the perfection and priority of such Lien and
security interest, other than actions required with respect to Collateral of the
types excluded from Article 9 of the Uniform Commercial Code or from the filing
requirements under such Article 9 by reason of Section 9-109, 9-309 or 9-310 of
the Uniform Commercial Code and other than continuation statements required
under the Uniform Commercial Code; provided that subsequent recordings in the U.
S. Patent and Trademark Office and U. S. Copyright Office may be necessary with
respect to registrations and applications for Intellectual Property acquired by
a Pledgor after the date hereof and to the extent that a security interest may
be granted in a jurisdiction outside of the United States, additional filings
and/or other actions may be required to perfect a security interest in
Intellectual Property which is created under the laws of a jurisdiction outside
the United States.

 

8



--------------------------------------------------------------------------------

3.3 Locations. Annex B lists, as to each Pledgor, (i) its exact legal name,
(ii) the jurisdiction of its incorporation or organization, its federal tax
identification number, and (if applicable) its organizational identification
number, and (iii) the addresses of its chief executive office. No Pledgor
presently conducts business under any prior or other corporate or company name
or under any trade or fictitious names, except as indicated beneath its name on
Annex B.

3.4 Authorization; Consent. No authorization, consent or approval of, or
declaration or filing with, any Governmental Authority (including, without
limitation, any notice filing with state tax or revenue authorities required to
be made by account creditors in order to enforce any Accounts in such state) is
required for the valid execution, delivery and performance by any Pledgor of
this Agreement, the grant by it of the Lien and security interest in favor of
the Administrative Agent provided for herein, or the exercise by the
Administrative Agent of its rights and remedies hereunder, except for (i) the
filings described in Section 3.2, (ii) in the case of Accounts owing from any
federal governmental agency or authority, the filing by the Administrative Agent
of a notice of assignment in accordance with the federal Assignment of Claims
Act of 1940, as amended, and (iii) in the case of Pledged Interests, such
filings and approvals as may be required in connection with a disposition of any
such Pledged Interests by laws affecting the offering and sale of securities
generally.

3.5 No Restrictions. There are no statutory or regulatory restrictions,
prohibitions or limitations on any Pledgor’s ability to grant to the
Administrative Agent a Lien upon and security interest in the Collateral
pursuant to this Agreement or (except for the provisions of the federal
Anti-Assignment Act and Anti-Claims Act, as amended) on the exercise by the
Administrative Agent of its rights and remedies hereunder (including any
foreclosure upon or collection of the Collateral), and there are no contractual
restrictions on any Pledgor’s ability so to grant such Lien and security
interest.

3.6 Accounts. Each Account is, or at the time it arises will be, (i) a bona
fide, valid and legally enforceable indebtedness of the account debtor according
to its terms, arising out of or in connection with the sale, lease or
performance of Goods or services by the Pledgors or any of them, (ii) subject to
no offsets, discounts, counterclaims, contra accounts or any other defense of
any kind and character, other than warranties and discounts customarily given by
the Pledgors in the ordinary course of business and warranties provided by
applicable law, (iii) to the extent listed on any schedule of Accounts at any
time furnished to the Administrative Agent, a true and correct statement of the
amount actually and unconditionally owing thereunder, maturing as stated in such
schedule and in the invoice covering the transaction creating such Account, and
(iv) not evidenced by any Tangible Chattel Paper or other Instrument; or if so,
such Tangible Chattel Paper or other Instrument (other than invoices and related
correspondence and supporting documentation) shall promptly be duly endorsed to
the order of the Administrative Agent and delivered to the Administrative Agent
to be held as Collateral hereunder. To the knowledge of each Pledgor, there are
no facts, events or occurrences that would in any way impair the validity or
enforcement of any Accounts except as set forth above.

 

9



--------------------------------------------------------------------------------

3.7 Pledged Interests. As of the date hereof, the Pledged Interests required to
be pledged hereunder by each Pledgor consist of the number and type of shares of
capital stock (in the case of issuers that are corporations) or the percentage
and type of other equity interests (in the case of issuers other than
corporations) as described beneath such Pledgor’s name in Annex C. All of the
Pledged Interests have been duly and validly issued and are fully paid and
nonassessable (or, in the case of partnership, limited liability company or
similar Pledged Interests, not subject to any capital call or other additional
capital requirement) and not subject to any preemptive rights, warrants, options
or similar rights or restrictions in favor of third parties or any contractual
or other restrictions upon transfer. As to each issuer thereof, the Pledged
Interests pledged hereunder constitute 100% of the outstanding capital stock of
or other equity interests in such issuer, except as set forth in Annex C.

3.8 Intellectual Property. Annexes D, E and F correctly set forth all registered
Copyrights, Patents and Trademarks owned by any Pledgor as of the date hereof
(and as amended from time to time pursuant to Section 4.8) and used or proposed
to be used in its business. Each such Pledgor owns or possesses the valid right
to use all Copyrights, Patents and Trademarks; all registrations therefor have
been validly issued under applicable law and are in full force and effect; no
claim has been made in writing or, to the knowledge of such Pledgor, orally,
that any of the Copyrights, Patents or Trademarks is invalid or unenforceable or
violates or infringes the rights of any other Person, and there is no such
violation or infringement in existence; and to the knowledge of such Pledgor, no
other Person is presently infringing upon the rights of such Pledgor with regard
to any of the Copyrights, Patents or Trademarks.

3.9 Documents of Title. No bill of lading, warehouse receipt or other Document
or Instrument of title is outstanding with respect to any Collateral other than
Mobile Goods and other than Inventory in transit in the ordinary course of
business to a location set forth on Annex B or to a customer of a Pledgor.

3.10 Commercial Tort Claims. Annex I lists, as of the date hereof and to the
knowledge of each Pledgor, all Commercial Tort Claims existing in favor of any
Pledgor.

ARTICLE IV

COVENANTS

4.1 Use and Disposition of Collateral. So long as no Event of Default shall have
occurred and be continuing, each Pledgor may, in any lawful manner not
inconsistent with the provisions of this Agreement and the other Credit
Documents, use, control and manage the Collateral in the operation of its
businesses, and receive and use the income, revenue and profits arising
therefrom and the Proceeds thereof, in the same manner and with the same effect
as if this Agreement had not been made; provided, however, that no Pledgor will
sell or otherwise dispose of, grant any option with respect to, or mortgage,
pledge, grant any Lien with respect to or otherwise encumber any of the
Collateral or any interest therein, except for the security interest created in
favor of the Administrative Agent hereunder and except as may be otherwise
expressly permitted in accordance with the terms of this Agreement and the
Credit Agreement (including any applicable provisions therein regarding delivery
of proceeds of sale or disposition to the Administrative Agent).

 

10



--------------------------------------------------------------------------------

4.2 Change of Name, Locations, etc. No Pledgor will (i) change its name,
identity or corporate structure, (ii) change its chief executive office from the
location thereof listed on Annex B, (iii) change the jurisdiction of its
incorporation or organization from the jurisdiction listed on Annex B (whether
by merger or otherwise), (iv) file any document with the Internal Revenue
Service using any name other than its exact legal name listed on Annex B, or
(v) remove any Collateral (other than Mobile Goods and Goods in transit), or any
books, records or other information relating to Collateral, from the applicable
location thereof listed on Annex B, or keep or maintain any Collateral at a
location not listed on Annex B, unless in each case such Pledgor has (1) given
twenty (20) days’ prior written notice to the Administrative Agent of its
intention to do so, together with information regarding any such new location
and such other information in connection with such proposed action as the
Administrative Agent may reasonably request, and (2) delivered to the
Administrative Agent ten (10) days prior to any such change or removal such
documents, instruments and financing statements as may be required by the
Administrative Agent, all in form and substance satisfactory to the
Administrative Agent, paid all necessary filing and recording fees and taxes,
and taken all other actions reasonably requested by the Administrative Agent
(including, at the request of the Administrative Agent, delivery of opinions of
counsel reasonably satisfactory to the Administrative Agent to the effect that
all such actions have been taken), in order to perfect and maintain the Lien
upon and security interest in the Collateral provided for herein in accordance
with the provisions of Section 3.2.

4.3 Records; Inspection.

(a) Each Pledgor will keep and maintain at its own cost and expense satisfactory
and complete records of the Accounts and all other Collateral, including,
without limitation, records of all payments received, all credits granted
thereon, all merchandise returned and all other documentation relating thereto,
and will furnish to the Administrative Agent from time to time such statements,
schedules and reports (including, without limitation, accounts receivable aging
schedules) with regard to the Collateral as the Administrative Agent may
reasonably request.

(b) Each Pledgor shall, from time to time at such times as may be reasonably
requested and upon reasonable notice and during normal business hours, (i) make
available to the Administrative Agent for inspection and review at such
Pledgor’s offices copies of all invoices and other documents and information
relating to the Collateral (including, without limitation, itemized schedules of
all collections of Accounts, showing the name of each account debtor, the amount
of each payment and such other information as the Administrative Agent shall
reasonably request), and (ii) permit the Administrative Agent or its
representatives to visit its offices or the premises upon which any Collateral
may be located, inspect its books and records and make copies and memoranda
thereof, inspect the Collateral, discuss its finances and affairs with its
officers, employees and independent accountants and take any other actions
necessary for the protection of the interests of the Secured Parties in the
Collateral. At the request of the Administrative Agent, each Pledgor will
legend, in form and manner satisfactory to the Administrative Agent, the books,
records and materials evidencing or relating to the Collateral with an
appropriate reference to the fact that the Collateral has been assigned to the
Administrative Agent and that the Administrative Agent has a security interest
therein. The

 

11



--------------------------------------------------------------------------------

Administrative Agent shall have the right, exercised in its reasonable
discretion, to make test verifications of Accounts in any reasonable manner and
through any reasonable medium, and each Pledgor agrees to furnish all such
reasonable assistance and information as the Administrative Agent may require in
connection therewith.

4.4 Accounts. Unless notified otherwise by the Administrative Agent in
accordance with the terms hereof, each Pledgor shall endeavor to collect its
Accounts and all amounts owing to it thereunder in accordance with sound
business practices and shall apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balances thereof, and in
connection therewith shall, at the request of the Administrative Agent, take
such action as the Administrative Agent may deem necessary or advisable (within
applicable laws) to enforce such collection. Each Pledgor shall promptly notify
the Administrative Agent in writing of any Accounts that constitute a claim
against a federal governmental agency or authority, and, upon request of the
Administrative Agent, such Pledgor shall take such steps as may be necessary or
desirable to comply with the federal Assignment of Claims Act of 1940, as
amended.

4.5 Delivery of Certain Collateral; Further Actions. All certificates or
Instruments representing or evidencing any Accounts, Investment Property or
other Collateral shall be, at the request of the Administrative Agent, delivered
promptly to the Administrative Agent pursuant hereto to be held as Collateral
hereunder, shall be in form suitable for transfer by delivery and shall be
delivered together with undated stock powers duly executed in blank, appropriate
endorsements or other necessary instruments of registration, transfer or
assignment, duly executed and in form and substance satisfactory to the
Administrative Agent, and in each case together with such other instruments or
documents as the Administrative Agent may reasonably request. Each Pledgor will,
at its own cost and expense, cooperate with the Administrative Agent in
obtaining a control agreement, in form and substance reasonably satisfactory to
the Administrative Agent, and in taking such other actions as may be requested
by the Administrative Agent from time to time with respect to any Investment
Property or other Collateral in which a security interest may be perfected by
(or can be perfected only by) control under the Uniform Commercial Code.

4.6 Equipment. Each Pledgor will, in accordance with sound business practices,
maintain all Equipment used by it in its business (other than obsolete
Equipment) in good repair, working order and condition (normal wear and tear
excepted) and make all necessary repairs and replacements thereof so that the
value and operating efficiency thereof shall at all times be maintained and
preserved. No Pledgor shall knowingly permit any Equipment to become a Fixture
to any real property (other than real property the fee interest in which is
subject to a Mortgage in favor of the Administrative Agent).

4.7 Inventory. Each Pledgor will, in accordance with sound business practices,
maintain all Inventory held by it or on its behalf in good saleable or useable
condition. Unless notified otherwise by the Administrative Agent in accordance
with the terms hereof, each Pledgor may, in any lawful manner not inconsistent
with the provisions of this Agreement and the other Credit Documents, process,
use and, in the ordinary course of business but not otherwise, sell its
Inventory.

 

12



--------------------------------------------------------------------------------

4.8 Intellectual Property.

(a) Each applicable Pledgor will, at its own expense, execute and deliver to the
Administrative Agent on the Third Amendment Effective Date fully completed
assignments in the forms of Exhibits A and B, as applicable, for recordation in
the U.S. Copyright Office or the U.S. Patent and Trademark Office with regard to
any Copyright Collateral, Patent Collateral or Trademark Collateral, as the case
may be, described in Annex D, E or F hereto. In the event that after the date
hereof any Pledgor shall acquire any registered Copyright, Patent or Trademark,
or effect any registration of any Copyright, Patent or Trademark or file any
application for registration thereof, whether within the United States or any
other country or jurisdiction, such Pledgor shall promptly furnish written
notice thereof to the Administrative Agent together with information sufficient
to permit the Administrative Agent, upon its receipt of such notice, to (and
each Pledgor hereby authorizes the Administrative Agent to) modify this
Agreement, as appropriate, by amending Annexes D, E and F hereto or to add
additional exhibits hereto to include any Copyright, Patent or Trademark that
becomes part of the Collateral under this Agreement, and such Pledgor shall
additionally, at its own expense, execute and deliver to the Administrative
Agent, as promptly as possible (but in any event within 10 days) after the date
of such acquisition, registration or application, as applicable, with regard to
United States Patents, Trademarks and Copyrights, fully completed assignments in
the forms of Exhibits A and B, as applicable, for recordation in the U.S.
Copyright Office or the U.S. Patent and Trademark Office as more fully described
hereinabove, together in all instances with any other agreements, instruments
and documents that the Administrative Agent may reasonably request from time to
time to further effect and confirm the assignment and security interest created
by this Agreement in such Copyrights, Patents and Trademarks, and each Pledgor
hereby appoints the Administrative Agent its attorney-in-fact to execute,
deliver and record any and all such agreements, instruments and documents for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed and such power, being coupled with an interest, shall be irrevocable
for so long as this Agreement shall be in effect with respect to such Pledgor.

(b) Each Pledgor (either itself or through its licensees or its sublicensees)
will, for each Trademark used in the conduct of its business, use its best
efforts to (i) maintain such Trademark in full force and effect, free from any
claim of abandonment or invalidity for non-use, (ii) maintain the quality of
products and services offered under such Trademark, (iii) display such Trademark
with notice of federal registration to the extent required by applicable law and
(iv) not knowingly use or knowingly permit the use of such Trademark in
violation of any third-party rights.

(c) Each Pledgor (either itself or through its licensees or sublicensees) will
refrain from committing any act, or omitting any act, whereby any Patent used in
the conduct of such Pledgor’s business may become invalidated or dedicated to
the public, and shall continue to mark any products covered by a Patent with the
relevant patent number as required by applicable patent laws.

(d) Each Pledgor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright, continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as required
under applicable copyright laws.

 

13



--------------------------------------------------------------------------------

(e) Each Pledgor shall notify the Administrative Agent immediately if it knows
or has reason to know that any Patent, Trademark or Copyright used in the
conduct of its business may become abandoned or dedicated to the public, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the U.S. Patent and
Trademark Office, U.S. Copyright Office or any court) regarding such Pledgor’s
ownership of any Patent, Trademark or Copyright, its right to register the same,
or to keep and maintain the same.

(f) Each Pledgor will take all necessary steps that are consistent with the
practice in any proceeding before the U.S. Patent and Trademark Office, U.S.
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, to
maintain and pursue each application relating to any Patents, Trademarks or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each registration of any Patents, Trademarks and Copyrights used in the conduct
of such Pledgor’s business, including the filing of applications for renewal,
affidavits of use, affidavits of incontestability and maintenance fees, and, if
consistent with sound business judgment, to initiate opposition, interference
and cancellation proceedings against third parties.

(g) In the event that any Collateral consisting of a Patent, Trademark or
Copyright used in the conduct of any Pledgor’s business is believed infringed,
misappropriated or diluted by a third party, such Pledgor shall notify the
Administrative Agent promptly after it learns thereof and shall, if consistent
with sound business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Collateral.

(h) Upon the occurrence and during the continuance of any Event of Default, each
Pledgor shall use its reasonable best efforts to obtain all requisite consents
or approvals from the licensor of each License included within the Copyright
Collateral, Patent Collateral or Trademark Collateral to effect the assignment
of all of such Pledgor’s right, title and interest thereunder to the
Administrative Agent or its designee.

4.9 Collateral in Possession of Third Party. Without limiting the generality of
any other provision of this Agreement, each Pledgor agrees that it shall not
permit any Collateral having a book value in excess of $500,000 to be in the
possession of any bailee, warehouseman, agent, processor or other third party at
any time unless such bailee or other Person shall have been notified of the
security interest created by this Agreement (or, if required under applicable
law in order to perfect the Administrative Agent’s security interest in such
Collateral, such bailee or other Person shall have acknowledged to the
Administrative Agent in writing that it is holding such Collateral for the
benefit of the Administrative Agent and subject to such security interest and to
the instructions of the Administrative Agent) and such Pledgor shall have
exercised its reasonable best efforts to obtain from such bailee or other
Person, at such Pledgor’s sole cost and expense, the written acknowledgement
described above (if not already required by applicable law to perfect the
Administrative Agent’s security interest) and agreement to waive and release any
Lien (whether arising by operation of law or otherwise) it may have with respect
to such Collateral, such agreement to be in form and substance reasonably
satisfactory to the Administrative Agent.

 

14



--------------------------------------------------------------------------------

4.10 Commercial Tort Claims. Each Pledgor agrees that it will, promptly upon
becoming aware of any Commercial Tort Claim in its favor, furnish to the
Administrative Agent a description thereof meeting the requirements of
Section 9-108(e) of the Uniform Commercial Code, execute and deliver such
documents, financing statements and other instruments, and take such other
action, as the Administrative Agent may reasonably request in order to include
such Commercial Tort Claim as Collateral hereunder and to perfect the security
interest of the Administrative Agent therein.

4.11 Protection of Security Interest. Each Pledgor agrees that it will, at its
own cost and expense, take any and all actions necessary to warrant and defend
the right, title and interest of the Secured Parties (but not any other
lienholder in respect of any Permitted Liens) in and to the Collateral against
the claims and demands of all other Persons.

ARTICLE V

CERTAIN PROVISIONS RELATING TO PLEDGED INTERESTS

5.1 After-Acquired Equity Interests; Ownership.

(a) If any Pledgor shall, at any time and from time to time after the date
hereof, acquire any additional capital stock or other Pledged Interests in any
Person of the types described in the definition of the term “Pledged Interests,”
the same shall be automatically deemed to be Pledged Interests hereunder, and to
be pledged to the Administrative Agent pursuant to Section 2.1 and such Pledgor
will forthwith pledge and deposit the same with the Administrative Agent and
deliver to the Administrative Agent any certificates therefor, together with
undated stock powers or other necessary instruments of transfer or assignment,
duly executed in blank and in form and substance reasonably satisfactory to the
Administrative Agent, together with such other certificates and instruments as
the Administrative Agent may reasonably request (including Uniform Commercial
Code financing statements or appropriate amendments thereto), and will promptly
thereafter deliver to the Administrative Agent a fully completed and duly
executed amendment to this Agreement in the form of Exhibit D (each, a “Pledge
Amendment”) in respect thereof. Each Pledgor hereby authorizes the
Administrative Agent to attach each such Pledge Amendment to this Agreement, and
agrees that all such Collateral listed on any Pledge Amendment shall for all
purposes be deemed Collateral hereunder and shall be subject to the provisions
hereof; provided that the failure of any Pledgor to execute and deliver any
Pledge Amendment with respect to any such additional Collateral as required
hereinabove shall not impair the security interest of the Administrative Agent
in such Collateral or otherwise adversely affect the rights and remedies of the
Administrative Agent hereunder with respect thereto.

(b) Each of the Pledgors (i) represents and warrants that none of the interests
in any limited liability company or limited partnership controlled by such
Pledgor and pledged hereunder are represented by a certificate or are
“securities” within the meaning of Article 8 of the UCC and (ii) covenants and
agrees that it shall at no time elect to treat any such interest as a “security”
within the meaning of Article 8 of the UCC or issue any certificate representing
such interest unless, in each case, it provides prior written notice to the
Administrative Agent of such election and immediately pledges and delivers any
such certificate to the Administrative Agent pursuant to the terms hereof.

 

15



--------------------------------------------------------------------------------

(c) Except to the extent otherwise expressly permitted by or pursuant to the
Credit Agreement, the Pledgors will cause the Pledged Interests in each issuer
pledged hereunder to constitute at all times 100% of the capital stock or other
Pledged Interests in such issuer, such that the issuer shall be a direct or
indirect Wholly Owned Subsidiary of the Parent and unless the Administrative
Agent shall have given its prior written consent or except as may be expressly
permitted by the Credit Agreement, no Pledgor will cause or permit any such
issuer to issue or sell any new capital stock, any warrants, options or rights
to acquire the same, or other Pledged Interests of any nature to any Person
other than such Pledgor, or cause, permit or consent to the admission of any
other Person as a stockholder, partner or member of any such issuer.

5.2 Voting Rights. So long as no Event of Default shall have occurred and be
continuing, each Pledgor shall be entitled to exercise all voting and other
consensual rights pertaining to its Pledged Interests (subject to its
obligations under Section 5.1(a)), and for that purpose the Administrative Agent
will execute and deliver or cause to be executed and delivered to each
applicable Pledgor all such proxies and other instruments as such Pledgor may
reasonably request in writing to enable such Pledgor to exercise such voting and
other consensual rights; provided, however, that no Pledgor will cast any vote,
give any consent, waiver or ratification, or take or fail to take any action, in
any manner that would, or could reasonably be expected to, violate or be
inconsistent with any of the terms of this Agreement, the Credit Agreement or
any other Credit Document or have the effect of materially and adversely
impairing the position or interests of the Secured Parties.

5.3 Dividends and Other Distributions. So long as no Event of Default shall have
occurred and be continuing (or would occur as a result thereof), and except as
provided otherwise herein, all interest, income, dividends, distributions and
other amounts payable in cash in respect of the Pledged Interests may be paid to
and retained by the Pledgors; provided, however, that all such interest, income,
dividends, distributions and other amounts shall, at all times after the
occurrence and during the continuance of an Event of Default, be paid to the
Administrative Agent and retained by it as part of the Collateral (except to the
extent applied upon receipt to the repayment of the Secured Obligations). The
Administrative Agent shall also be entitled at all times (whether or not during
the continuance of an Event of Default) to receive directly, and to retain as
part of the Collateral, (i) all interest, income, dividends, distributions or
other amounts paid or payable in cash or other property in respect of any
Pledged Interests in connection with the dissolution, liquidation,
recapitalization or reclassification of the capital of the applicable issuer to
the extent representing (in the reasonable judgment of the Administrative Agent)
an extraordinary, liquidating or other distribution in return of capital,
(ii) all additional Pledged Interests or other securities or property (other
than cash) paid or payable or distributed or distributable in respect of any
Pledged Interests in connection with any noncash dividend, distribution, return
of capital, spin-off, stock split, split-up, reclassification, combination of
shares or interests or similar rearrangement, and (iii) without affecting any
restrictions against such actions contained in the Credit Agreement, all
additional Pledged Interests or other securities or property (including cash)
paid or payable or distributed or distributable in respect of any Pledged
Interests in connection with any consolidation, merger, exchange of securities,
liquidation or other reorganization. All interest, income, dividends,
distributions or other

 

16



--------------------------------------------------------------------------------

amounts that are received by any Pledgor in violation of the provisions of this
Section shall be received in trust for the benefit of the Administrative Agent,
shall be segregated from other property or funds of such Pledgor and shall be
forthwith delivered to the Administrative Agent as Collateral in the same form
as so received (with any necessary endorsements). Any and all money and other
property paid over to or received by the Administrative Agent pursuant to the
provisions of this Section shall be retained by the Administrative Agent in a
Collateral Account (as hereinafter defined) upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 6.2.
The Administrative Agent shall, within five (5) Business Days after all Events
of Default have been cured or waived, repay to each applicable Pledgor all cash
interest, income, dividends, distributions and other amounts that such Pledgor
would otherwise be permitted to retain pursuant to the provisions of this
Section and that remain in such Collateral Account.

ARTICLE VI

REMEDIES

6.1 Remedies. If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall be entitled to exercise in respect of the Collateral
all of its rights, powers and remedies provided for herein or otherwise
available to it under any other Credit Document, by law, in equity or otherwise,
including all rights and remedies of a secured party under the Uniform
Commercial Code, and shall be entitled in particular, but without limitation of
the foregoing, to exercise the following rights, which each Pledgor agrees to be
commercially reasonable:

(a) To notify any or all account debtors or obligors under any Accounts,
Contracts or other Collateral of the security interest in favor of the
Administrative Agent created hereby and to direct all such Persons to make
payments of all amounts due thereon or thereunder directly to the Administrative
Agent or to an account designated by the Administrative Agent; and in such
instance and from and after such notice, all amounts and Proceeds (including
wire transfers, checks and other Instruments) received by any Pledgor in respect
of any Accounts, Contracts or other Collateral shall be received in trust for
the benefit of the Administrative Agent hereunder, shall be segregated from the
other funds of such Pledgor and shall be forthwith deposited into such account
or paid over or delivered to the Administrative Agent in the same form as so
received (with any necessary endorsements or assignments), to be held as
Collateral and applied to the Secured Obligations as provided herein; and by
this provision, each Pledgor irrevocably authorizes and directs each Person who
is or shall be a party to or liable for the performance of any Contract, upon
receipt of notice from the Administrative Agent to the effect that an Event of
Default has occurred and is continuing, to attorn to or otherwise recognize the
Administrative Agent as owner under such Contract and to pay, observe and
otherwise perform the obligations under such Contract to or for the
Administrative Agent or the Administrative Agent’s designee as though the
Administrative Agent or such designee were such Pledgor named therein, and to do
so until otherwise notified by the Administrative Agent;

 

17



--------------------------------------------------------------------------------

(b) To take possession of, receive, endorse, assign and deliver, in its own name
or in the name of any Pledgor, all checks, notes, drafts and other Instruments
relating to any Collateral, including receiving, opening and properly disposing
of all mail addressed to any Pledgor concerning Accounts and other Collateral;
to verify with account debtors or other contract parties the validity, amount or
any other matter relating to any Accounts or other Collateral, in its own name
or in the name of any Pledgor; to accelerate any indebtedness or other
obligation constituting Collateral that may be accelerated in accordance with
its terms; to take or bring all actions and suits deemed necessary or
appropriate to effect collections and to enforce payment of any Accounts or
other Collateral; to settle, compromise or release in whole or in part any
amounts owing on Accounts or other Collateral; and to extend the time of payment
of any and all Accounts or other amounts owing under any Collateral and to make
allowances and adjustments with respect thereto, all in the same manner and to
the same extent as any Pledgor might have done;

(c) To notify any or all depository institutions with which any Deposit Accounts
are maintained and which Deposit Accounts are subject to Control in favor of the
Administrative Agent to remit and transfer all monies, securities and other
property on deposit in such Deposit Accounts or deposited or received for
deposit thereafter to the Administrative Agent, for deposit in a Collateral
Account or such other accounts as may be designated by the Administrative Agent,
for application to the Secured Obligations as provided herein;

(d) To transfer to or register in its name or the name of any of its agents or
nominees all or any part of the Collateral, without notice to any Pledgor and
with or without disclosing that such Collateral is subject to the security
interest created hereunder;

(e) To require any Pledgor to, and each Pledgor hereby agrees that it will at
its expense and upon request of the Administrative Agent forthwith, assemble all
or any part of the Collateral as reasonably directed by the Administrative Agent
and make it available to the Administrative Agent at a place designated by the
Administrative Agent;

(f) To enter and remain upon the premises of any Pledgor and take possession of
all or any part of the Collateral, with or without judicial process; to use the
materials, services, books and records of any Pledgor for the purpose of
liquidating or collecting the Collateral, whether by foreclosure, auction or
otherwise; and to remove the same to the premises of the Administrative Agent or
any designated agent for such time as the Administrative Agent may desire, in
order to effectively collect or liquidate the Collateral;

(g) To exercise (i) all voting, consensual and other rights and powers
pertaining to the Pledged Interests (whether or not transferred into the name of
the Administrative Agent), at any meeting of shareholders, partners, members or
otherwise, and (ii) any and all rights of conversion, exchange, subscription and
any other rights, privileges or options pertaining to the Pledged Interests as
if it were the absolute owner thereof (including, without limitation, the right
to exchange at its discretion any and all of the Pledged Interests upon the
merger, consolidation, reorganization, reclassification, combination of shares
or interests, similar rearrangement or other similar fundamental change in the
structure of the applicable issuer, or upon the exercise by any Pledgor or the
Administrative Agent of any right, privilege or option pertaining to such
Pledged Interests), and in connection therewith, the right to deposit and
deliver any and all of the Pledged Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine, and give all

 

18



--------------------------------------------------------------------------------

consents, waivers and ratifications in respect of the Pledged Interests, all
without liability except to account for any property actually received by it,
but the Administrative Agent shall have no duty to exercise any such right,
privilege or option or give any such consent, waiver or ratification and shall
not be responsible for any failure to do so or delay in so doing; and for the
foregoing purposes each Pledgor will promptly execute and deliver or cause to be
executed and delivered to the Administrative Agent, upon request, all such
proxies and other instruments as the Administrative Agent may reasonably request
to enable the Administrative Agent to exercise such rights and powers; AND IN
FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITATION THEREOF, EACH PLEDGOR HEREBY
IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT AS THE TRUE AND
LAWFUL PROXY AND ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH FULL POWER OF
SUBSTITUTION IN THE PREMISES, TO EXERCISE ALL SUCH VOTING, CONSENSUAL AND OTHER
RIGHTS AND POWERS TO WHICH ANY HOLDER OF ANY PLEDGED INTERESTS WOULD BE ENTITLED
BY VIRTUE OF HOLDING THE SAME, WHICH PROXY AND POWER OF ATTORNEY, BEING COUPLED
WITH AN INTEREST, IS IRREVOCABLE AND SHALL BE EFFECTIVE FOR SO LONG AS THIS
AGREEMENT SHALL BE IN EFFECT; and

(h) To sell, resell, assign and deliver, in its sole discretion, all or any of
the Collateral, in one or more parcels, on any securities exchange on which any
Pledged Interests may be listed, at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, upon credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Administrative Agent may deem satisfactory. If any of the
Collateral is sold by the Administrative Agent upon credit or for future
delivery, the Administrative Agent shall not be liable for the failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
the Administrative Agent may resell such Collateral. In no event shall any
Pledgor be credited with any part of the Proceeds of sale of any Collateral
until and to the extent cash payment in respect thereof has actually been
received by the Administrative Agent. Each purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right of whatsoever kind,
including any equity or right of redemption of any Pledgor, and each Pledgor
hereby expressly waives all rights of redemption, stay or appraisal, and all
rights to require the Administrative Agent to marshal any assets in favor of
such Pledgor or any other party or against or in payment of any or all of the
Secured Obligations, that it has or may have under any rule of law or statute
now existing or hereafter adopted. No demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law, as
referred to below), all of which are hereby expressly waived by each Pledgor,
shall be required in connection with any sale or other disposition of any part
of the Collateral. If any notice of a proposed sale or other disposition of any
part of the Collateral shall be required under applicable law, the
Administrative Agent shall give the applicable Pledgor at least ten (10) days’
prior notice of the time and place of any public sale and of the time after
which any private sale or other disposition is to be made, which notice each
Pledgor agrees is commercially reasonable. The Administrative Agent shall not be
obligated to make any sale of Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. Upon each
public sale and, to the extent permitted by applicable law, upon each private
sale, the

 

19



--------------------------------------------------------------------------------

Administrative Agent may purchase all or any of the Collateral being sold, free
from any equity, right of redemption or other claim or demand, and may make
payment therefor by endorsement and application (without recourse) of the
Secured Obligations in lieu of cash as a credit on account of the purchase price
for such Collateral.

6.2 Application of Proceeds.

(a) All Proceeds collected by the Administrative Agent upon any sale, other
disposition of or realization upon any of the Collateral, together with all
other moneys received by the Administrative Agent hereunder, shall be applied in
accordance with the provisions of Section 2.12(e) of the Credit Agreement. For
purposes of applying amounts in accordance with this Section, the Administrative
Agent shall be entitled to rely upon any Secured Party that has entered into a
Permitted Hedge Agreement with any Borrower for a determination (which such
Secured Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Secured Obligations owed to such
Secured Party under any such Permitted Hedge Agreement. Unless it has actual
knowledge (including by way of written notice from any such Secured Party) to
the contrary, the Administrative Agent, in acting hereunder, shall be entitled
to assume that no Permitted Hedge Agreements or Secured Obligations in respect
thereof are in existence between any Secured Party and the Borrower. If any
Lender or Affiliate thereof that is a party to a Permitted Hedge Agreement with
the Borrower (the obligations of the Borrower under which are Secured
Obligations) ceases to be a Lender or Affiliate thereof, such former Lender or
Affiliate thereof shall nevertheless continue to be a Secured Party hereunder
with respect to the Secured Obligations under such Permitted Hedge Agreement.

(b) In the event that the proceeds of any such sale, disposition or realization
are insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Pledgors shall be jointly and severally liable for the deficiency,
together with interest thereon at the highest rate specified in any applicable
Credit Document for interest on overdue principal or such other rate as shall be
fixed by applicable law, together with the costs of collection and all other
fees, costs and expenses payable hereunder.

(c) Upon any sale of any Collateral hereunder by the Administrative Agent
(whether by virtue of the power of sale herein granted, pursuant to judicial
proceeding, or otherwise), the receipt of the Administrative Agent or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

6.3 Collateral Accounts. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right to cause to be
established and maintained, at its principal office or such other location or
locations as it may establish from time to time in its discretion, one or more
accounts (collectively, “Collateral Accounts”) for the collection of cash
Proceeds of the Collateral. Such Proceeds, when deposited, shall continue to
constitute Collateral for the Secured Obligations and shall not constitute
payment thereof until applied as herein provided. The Administrative Agent shall
have sole dominion and control over all funds deposited in any Collateral
Account, and such funds may be withdrawn therefrom only

 

20



--------------------------------------------------------------------------------

by the Administrative Agent. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent shall have the right to (and, if
directed by the Required Lenders pursuant to the Credit Agreement, shall) apply
amounts held in the Collateral Accounts in payment of the Secured Obligations in
the manner provided for in Section 6.2.

6.4 Grant of License. Each Pledgor hereby grants to the Administrative Agent an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense any Patent
Collateral, Trademark Collateral or Copyright Collateral now owned or licensed
or hereafter acquired or licensed by such Pledgor, wherever the same may be
located throughout the world, for such term or terms, on such conditions and in
such manner as the Administrative Agent shall determine, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
or sublicense by the Administrative Agent shall be exercised, at the option of
the Administrative Agent, only upon the occurrence and during the continuation
of an Event of Default; provided that any license, sublicense or other
transaction entered into by the Administrative Agent in accordance herewith
shall be binding upon each applicable Pledgor notwithstanding any subsequent
cure of an Event of Default.

6.5 Private Sales.

(a) Each Pledgor recognizes that the Administrative Agent may be compelled, at
any time after the occurrence and during the continuance of an Event of Default,
to conduct any sale of all or any part of the Pledged Interests without
registering or qualifying such Pledged Interests under the Securities Act of
1933, as amended (the “Securities Act”), and/or any applicable state securities
laws in effect at such time. Each Pledgor acknowledges that any such private
sales may be made in such manner and under such circumstances as the
Administrative Agent may deem necessary or advisable in its sole and absolute
discretion, including at prices and on terms that might be less favorable than
those obtainable through a public sale without such restrictions (including,
without limitation, a public offering made pursuant to a registration statement
under the Securities Act), and, notwithstanding such circumstances, agrees that
any such sale shall not be deemed not to have been made in a commercially
reasonable manner solely because it was conducted as a private sale, and agrees
that the Administrative Agent shall have no obligation to conduct any public
sales and no obligation to delay the sale of any Pledged Interests for the
period of time necessary to permit its registration for public sale under the
Securities Act and applicable state securities laws, and shall not have any
responsibility or liability as a result of its election so not to conduct any
such public sales or delay the sale of any Pledged Interests, notwithstanding
the possibility that a substantially higher price might be realized if the sale
were deferred until after such registration. Each Pledgor hereby waives any
claims against the Administrative Agent or any other Secured Party arising by
reason of the fact that the price at which any Pledged Interests may have been
sold at any private sale was less than the price that might have been obtained
at a public sale or was less than the aggregate amount of the Secured
Obligations, even if the Administrative Agent accepts the first offer received
and does not offer such Pledged Interests to more than one offeree.

 

21



--------------------------------------------------------------------------------

(b) Each Pledgor agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section shall be specifically
enforceable against the Pledgors.

6.6 The Pledgors Remain Liable. Notwithstanding anything herein to the contrary,
(i) each Pledgor shall remain liable under all Contracts to which it is a party
included within the Collateral (including, without limitation, all Ownership
Agreements) to perform all of its obligations thereunder to the same extent as
if this Agreement had not been executed, (ii) the exercise by the Administrative
Agent of any of its rights or remedies hereunder shall not release any Pledgor
from any of its obligations under any of such Contracts, and (iii) except as
specifically provided for hereinbelow, the Administrative Agent shall not have
any obligation or liability by reason of this Agreement under any of such
Contracts, nor shall the Administrative Agent be obligated to perform any of the
obligations or duties of any Pledgor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder. The powers, rights and
remedies conferred on the Administrative Agent hereunder are solely to protect
its interest and privilege in such Contracts, as Collateral, and shall not
impose any duty upon it to exercise any such powers, rights or remedies.

6.7 Waivers. Each Pledgor, to the greatest extent not prohibited by applicable
law, hereby (i) agrees that it will not invoke, claim or assert the benefit of
any rule of law or statute now or hereafter in effect (including, without
limitation, any right to prior notice or judicial hearing in connection with the
Administrative Agent’s possession, custody or disposition of any Collateral or
any appraisal, valuation, stay, extension, moratorium or redemption law), or
take or omit to take any other action, that would or could reasonably be
expected to have the effect of delaying, impeding or preventing the exercise of
any rights and remedies in respect of the Collateral, the absolute sale of any
of the Collateral or the possession thereof by any purchaser at any sale
thereof, and waives the benefit of all such laws and further agrees that it will
not hinder, delay or impede the execution of any power granted hereunder to the
Administrative Agent, but that it will permit the execution of every such power
as though no such laws were in effect, (ii) waives all rights that it has or may
have under any rule of law or statute now existing or hereafter adopted to
require the Administrative Agent to marshal any Collateral or other assets in
favor of such Pledgor or any other party or against or in payment of any or all
of the Secured Obligations, and (iii) waives all rights that it has or may have
under any rule of law or statute now existing or hereafter adopted to demand,
presentment, protest, advertisement or notice of any kind (except notices
expressly provided for herein). In addition, each Pledgor waives any and all
rights of contribution or subrogation upon the sale or disposition of all or any
portion of the Collateral by the Administrative Agent.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

THE ADMINISTRATIVE AGENT

7.1 The Administrative Agent; Standard of Care. The Administrative Agent will
hold all items of the Collateral at any time received under this Agreement in
accordance with the provisions hereof. The obligations of the Administrative
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement and the other Credit
Documents, are only those expressly set forth in this Agreement and the other
Credit Documents. The Administrative Agent shall act hereunder at the direction,
or with the consent, of the Required Lenders on the terms and conditions set
forth in the Credit Agreement. The powers conferred on the Administrative Agent
hereunder are solely to protect its interest, on behalf of the Secured Parties,
in the Collateral, and shall not impose any duty upon it to exercise any such
powers. Except for treatment of the Collateral in its possession in a manner
substantially equivalent to that which the Administrative Agent, in its
individual capacity, accords its own property of a similar nature, and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to the Collateral. Neither the Administrative Agent nor any other
Secured Party shall be liable to any Pledgor (i) for any loss or damage
sustained by such Pledgor, or (ii) for any loss, damage, depreciation or other
diminution in the value of any of the Collateral that may occur as a result of
or in connection with or that is in any way related to any exercise by the
Administrative Agent or any other Secured Party of any right or remedy under
this Agreement, any failure to demand, collect or realize upon any of the
Collateral or any delay in doing so, or any other act or failure to act on the
part of the Administrative Agent or any other Secured Party, except to the
extent that the same is caused by its own gross negligence or willful
misconduct.

7.2 Further Assurances; Attorney-in-Fact.

(a) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any filing office in any jurisdiction any
financing statements and amendments thereto that (a) indicate the Collateral
(i) as all assets of such Pledgor, whether now owned or existing or hereafter
acquired or arising and wherever located, or words of similar effect, regardless
of whether any particular asset included within the Collateral falls within the
scope of Article 9 of the Uniform Commercial Code of any such jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and
(b) provide any other information required by Part 5 of Article 9 of the Uniform
Commercial Code for the sufficiency or filing office acceptance of any financing
statement or amendment.

(b) Each Pledgor agrees that it will do such further acts and things (including,
without limitation, making any notice filings with state tax or revenue
authorities required to be made by account creditors in order to enforce any
Accounts in such state) and to execute and deliver to the Administrative Agent
such additional conveyances, assignments, agreements and instruments as the
Administrative Agent may reasonably require to perfect, establish, confirm and
maintain the security interest and Lien provided for herein, to carry out the
purposes of this Agreement or to further assure and confirm unto the
Administrative Agent its rights, powers and remedies hereunder.

(c) Each Pledgor hereby irrevocably appoints the Administrative Agent its lawful
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor, the Administrative Agent or otherwise, and with
full power of substitution in the premises (which power of attorney, being
coupled with an interest, is irrevocable for so long as this Agreement shall be
in effect), from time to time in the Administrative Agent’s discretion

 

23



--------------------------------------------------------------------------------

after the occurrence and during the continuance of an Event of Default (except
for the actions described in clause (i) below, which may be taken by the
Administrative Agent without regard to whether an Event of Default has occurred)
to take any action and to execute any instruments that the Administrative Agent
may deem necessary or advisable to accomplish the purpose of this Agreement,
including, without limitation:

(i) to sign the name of such Pledgor on any financing statement, continuation
statement, notice or other similar document that, in the Administrative Agent’s
opinion, should be made or filed in order to perfect or continue perfected the
security interest granted under this Agreement (including, without limitation,
any title or ownership applications for filing with applicable state agencies to
enable any motor vehicles now or hereafter owned by such Pledgor to be retitled
and the Administrative Agent listed as lienholder thereon);

(ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(iii) to receive, endorse and collect any checks, drafts, Instruments, Chattel
Paper and other orders for the payment of money made payable to such Pledgor
representing any interest, income, dividend, distribution or other amount
payable in respect of any of the Collateral and to give full discharge for the
same;

(iv) to obtain, maintain and adjust any property or casualty insurance required
to be maintained by such Pledgor under Section 6.6 of the Credit Agreement and
direct the payment of proceeds thereof to the Administrative Agent;

(v) to pay or discharge taxes, Liens or other encumbrances levied or placed on
or threatened against the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same to be determined by the Administrative
Agent in its sole discretion, any such payments made by the Administrative Agent
to become Secured Obligations of the Pledgors to the Administrative Agent, due
and payable immediately and without demand;

(vi) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or advisable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative Agent
with respect to any of the Collateral; and

(vii) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with any and all of the Collateral as fully and completely as
though the Administrative Agent were the absolute owner of the Collateral for
all purposes, and to do from time to time, at the Administrative Agent’s option
and the Pledgors’ expense, all other acts and things deemed necessary by the
Administrative Agent to protect, preserve or realize upon the Collateral and to
more completely carry out the purposes of this Agreement.

 

24



--------------------------------------------------------------------------------

(d) If any Pledgor fails to perform any covenant or agreement contained in this
Agreement after written request to do so by the Administrative Agent (provided
that no such request shall be necessary at any time after the occurrence and
during the continuance of an Event of Default), the Administrative Agent may
itself perform, or cause the performance of, such covenant or agreement and may
take any other action that it deems necessary and appropriate for the
maintenance and preservation of the Collateral or its security interest therein,
and the reasonable expenses so incurred in connection therewith shall be payable
by the Pledgors under Section 8.1.

ARTICLE VIII

MISCELLANEOUS

8.1 Indemnity and Expenses. The Pledgors agree jointly and severally:

(a) To indemnify and hold harmless the Administrative Agent, each other Secured
Party and each of their respective directors, officers, employees, agents and
affiliates from and against any and all claims, damages, demands, losses,
obligations, judgments and liabilities (including, without limitation,
reasonable attorneys’ fees and expenses) in any way arising out of or in
connection with this Agreement and the transactions contemplated hereby, except
to the extent the same shall arise as a result of the gross negligence or
willful misconduct of the party seeking to be indemnified; and

(b) To pay the reasonable fees and expenses of counsel to the Administrative
Agent and to reimburse the Administrative Agent upon demand for all reasonable
costs and expenses incurred by it, in each case in connection with (i) the
engagement of appraisers, consultants, auditors or similar Persons by the
Administrative Agent at any time to render opinions concerning the value of the
Collateral, (ii) the creation, perfection and maintenance of the perfection of
the Administrative Agent’s Liens upon the Collateral, including, without
limitation, Lien search, filing and recording fees, (iii) the custody, use or
preservation of, or the sale of, collection from or other realization upon, any
of the Collateral, including the reasonable expenses of re-taking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, (iv) the exercise or enforcement of any rights or remedies
granted hereunder, under any of the other Credit Documents or otherwise
available to it (whether at law, in equity or otherwise), or (v) the failure by
any Pledgor to perform or observe any of the provisions hereof. The provisions
of this Section shall survive the execution and delivery of this Agreement, the
repayment of any of the Secured Obligations, the termination of the Commitments
and the termination or expiration of all Letters of Credit under the Credit
Agreement, the termination of this Agreement or any other Credit Document, and
the termination of, and settlement of the Borrower’s obligations under, any
Permitted Hedge Agreement to which any Hedge Party is a party.

8.2 No Waiver. The rights and remedies of the Secured Parties expressly set
forth in this Agreement and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Secured
Party in exercising any right, power or privilege shall operate as

 

25



--------------------------------------------------------------------------------

a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or be construed to be a waiver
of any Default or Event of Default. No course of dealing between the Pledgors
and the Secured Parties or their agents or employees shall be effective to
amend, modify or discharge any provision of this Agreement or any other Credit
Document or to constitute a waiver of any Default or Event of Default. No notice
to or demand upon any Pledgor in any case shall entitle such Pledgor or any
other Pledgor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Secured Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.

8.3 Enforcement. By its acceptance of the benefits of this Agreement, each
Lender agrees that this Agreement may be enforced only by the Administrative
Agent, acting upon the instructions or with the consent of the Required Lenders
as provided for in the Credit Agreement, and that no Lender shall have any right
individually to enforce or seek to enforce this Agreement or to realize upon any
Collateral or other security given to secure the payment and performance of the
Secured Obligations.

8.4 Amendments, Waivers, etc. No amendment, modification, waiver, discharge or
termination of, or consent to any departure by any Pledgor from, any provision
of this Agreement, shall be effective unless in a writing signed by the
Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

8.5 Continuing Security Interest; Term; Successors and Assigns; Assignment;
Termination and Release; Survival. This Agreement shall create a continuing
security interest in the Collateral and shall secure the payment and performance
of all of the Secured Obligations as the same may arise and be outstanding at
any time and from time to time from and after the date hereof, and shall
(i) remain in full force and effect until the occurrence of the Termination
Requirements (as hereinafter defined), (ii) be binding upon and enforceable
against each Pledgor and its successors and assigns (provided, however, that no
Pledgor may sell, assign or transfer any of its rights, interests, duties or
obligations hereunder without the prior written consent of the Lenders) and
(iii) inure to the benefit of and be enforceable by each Secured Party and its
successors and assigns. Upon any sale or other disposition by any Pledgor of any
Collateral in a transaction expressly permitted hereunder or under or pursuant
to the Credit Agreement or any other applicable Credit Document, the Lien and
security interest created by this Agreement in and upon such Collateral shall be
automatically released, and upon the satisfaction of all of the Termination
Requirements, this Agreement and the Lien and security interest created hereby
shall terminate (provided that the provisions of Section 6.7 shall survive the
termination of this Agreement); and in connection with any such release or
termination, the Administrative Agent, at the request and expense of the
applicable Pledgor, will execute and deliver to such Pledgor such documents and
instruments evidencing such release or termination as such Pledgor may
reasonably request and will assign, transfer and deliver to such Pledgor,
without recourse and without representation or warranty, such of the Collateral
as may then be in the possession of the Administrative Agent (or, in the case of
any partial release of Collateral, such of the Collateral so being released as
may be in its possession). All representations, warranties, covenants and

 

26



--------------------------------------------------------------------------------

agreements herein shall survive the execution and delivery of this Agreement and
any Pledgor Accession. For purposes of this Agreement, “Termination
Requirements” means (x) the payment in full in cash of the Secured Obligations
(other than contingent and indemnification obligations not then due and
payable), (y) the termination of the Commitments and the termination or
expiration of all Letters of Credit under the Credit Agreement, and (z) the
termination of, and settlement of all obligations of the Borrower under, each
Permitted Hedge Agreement to which any Hedge Party is a party.

8.6 Additional Pledgors. Each Pledgor recognizes that the provisions of the
Credit Agreement require Persons that become Subsidiaries of the Borrower, and
that are not already parties hereto, to execute and deliver a Pledgor Accession,
whereupon each such Person shall become a Pledgor hereunder with the same force
and effect as if originally a Pledgor hereunder on the date hereof, and agrees
that its obligations hereunder shall not be discharged, limited or otherwise
affected by reason of the same, or by reason of the Administrative Agent’s
actions in effecting the same or in releasing any Pledgor hereunder, in each
case without the necessity of giving notice to or obtaining the consent of such
Pledgor or any other Pledgor.

8.7 Notices. All notices and other communications provided for hereunder shall
be given to the parties in the manner and subject to the other notice provisions
set forth in the Credit Agreement and the Guaranty Agreement.

8.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules). The provisions of
Section 11.2 of the Credit Agreement regarding submission to jurisdiction,
waiver of venue and service of process are incorporated herein by reference and
shall apply to the Pledgors mutatis mutandis.

8.9 Severability. To the extent any provision of this Agreement is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

8.10 Construction. The headings of the various sections and subsections of this
Agreement have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.

8.11 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

[The remainder of this page left blank intentionally.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their duly authorized officers as of the date first above written.

 

JACKSON HEWITT TAX SERVICE INC.

JACKSON HEWITT INC.

TAX SERVICES OF AMERICA, INC.

HEWFANT INC.

JACKSON HEWITT CORPORATE

    SERVICES INC.

JACKSON HEWITT TECHNOLOGY

    SERVICES LLC

By:   /s/ Daniel P. O’Brien Name:   Daniel P. O’Brien Title:   CFO

 

Accepted and agreed to: WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:   /s/ James J. Petronchak Name:   James J. Petronchak Title:   SVP

Signature Page to Pledge and Security Agreement